Appeal from an order of Supreme Court, Erie County (Notaro, J.), entered February 28, 2002, which denied defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff, a tenant in a duplex home owned by defendant, allegedly fell on a patch of ice on the driveway that she shared with defendant and sustained injuries. Plaintiff commenced this action alleging that the ice had formed after she came home at approximately 4:00 p.m. and before she fell at approximately 8:00 p.m. and that she was unable to see the ice because a light bulb in one of the two lights illuminating the driveway had burned out.
Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Defendant failed to establish as a matter of law that she lacked constructive notice of the patch of ice on the driveway (see generally Gordon v American Museum of Natural History, 67 NY2d 836, 837-838), that she had no duty to provide reasonable illumination to the exterior of the duplex home (see Miccoli v Kotz, 278 AD2d 460) and that her failure to replace the light bulb was not a proximate cause of plaintiffs injuries (see id.). Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.